En Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
En un procedimiento sobre administración judicial de los bienes de Doña Rufina Molinaris la Corte de Distrito de G-uayama convocó a los herederos y a los acreedores para una reunión con objeto de nombrar a dicho administrador. La reunión se verificó, el cónyuge viudo Don Manuel Civi-danes solicitó ser nombrado administrador, y la corte nombró a una persona extraña, a quien desde luego fijó fianza para el desempeño del cargo y ordenó que luego que la prestara y jurase el cargo se le diera posesión de él.
Pedida reconsideración de esa resolución por Don Manuel Cividanes insistiendo en ser nombrado administrador se con-vocó nuevamente a las partes y, después de oir los cargos que se opusieron a la designación del Sr. Cividanes, resolvió la corte ratificar su anterior nombramiento de administrador porque aunque reconocía la capacidad del Sr. Cividanes, en-tendía que había divergencias entre él y los herederos y con-dueños lo que obstaculizaría la buena marcha de la adminis-tración.
Conociendo nosotros en grado de apelación de ese caso Díaz v. Cividanes, 23 D. P. R. 847, resolvimos en 16 de mayo de este año que el cónyuge viudo tiene preferencia sobre cual-quiera otra persona para ser nombrado administrador, aun-que dicha preferencia no es tan-indiscutible que deba siempre prevalecer porque pudiera darse el caso de existir razones tan poderosas que fuera necesario nombrar administrador a *271■otra persona; y en cnanto a las objeciones qne se habían hecho a Cividanes para qne fuera nombrado administrador resolvimos qne no se consignó ningún hecho concreto demos-trativo de qne se tratase de algo grave qne incapacitara al viudo para el ejercicio de dicho cargo, y, por tanto, qne las objeciones qne se le habían hecho no eran tales porque cons-tituían meras probabilidades' de disgustos y de obstáculos insuficientes para excluirlo de la administración, cuya capa-cidad y honradez fueron reconocidas por la misma corte y cuya gestión quedaría garantida, además, por la fianza que prestase, por las cuentas que rindiese y por la supervisión qne sobre él ejercería la propia corte que lo nombrara, pol-lo que revocamos la orden recurrida y ordenamos la devolu-ción del caso a la corte de su origen para ulteriores procedi-mientos de conformidad con los principios establecidos en la opinión.
Comunicada esta resolución a la corte inferior, ésta nom-bró en 26 de mayo último al cónyuge sobreviviente Don Manuel Cividanes administrador judicial de dichos bienes, siempre y cuando los demás condueños de la herencia no demostrasen que existen razones poderosas que le incapaciten y estimando que debía darse una oportunidad a dichos here-deros o copartícipes para impugnar el nombramiento que hacía y demostrar las causas' que tuviera que afecten a la honradez y habilidad del Sr. Cividanes incapacitándole para actuar como tal administrador, señaló el 10 de junio siguiente para que las personas interesadas comparecieran a mostrar las causas que tuvieran para impugnar el nombramiento, apercibidas de que si no comparecían a verificarlo se estima-ría que lo aceptaban, en cuyo caso procedería la corte a librar-las oportunas órdenes para la entrega de bienes y prestación de fianza.
Después de esta resolución acudió ante nosotros Don Manuel Cividanes solicitando que ordenáramos al juez de distrito que lo nombrase administrador judicial de los bienes en cumplimiento de nuestra sentencia y que previa la pres-*272tación del oportuno juramento y fianza decretada para el anterior administrador, se le diera posesión del cargo. En vista de esta petición, en 12 de junio expedimos mandamiento condicional de mandamus al juez de esa corte Sr. López Acosta para que al recibo del mismo procediera desde luego a liacer permanente el nombramiento de Don Manuel Civi-danes como administrador de los bienes de Doña Rufina Molinaris, le fijara fianza y le diera posesión del cargo una vez que la Rubiera prestado y jurase su cargo, y que si alguna razón tenía para no ejecutar lo que se le ordenaba compa-reciera ante este tribunal el día 19 de junio y alegase las razones que tuviera para no cumplimentarla y para que no se expidiera un auto perentorio de mandamus.
Los heredero^ en este caso fueron admitidos como parte interventora y presentaron una contestación solicitando que se desestimase la solicitud de mandamus y se dejase sin efecto el auto alternativo que Rabiamos dictado, y por su parte el juez Sr. López Acosta expuso por escrito que no tiene ni existe motivo alguno, excepto la impugnación de los copartícipes, para nombrar definitivamente al peticionario Manuel Civi-danes administrador de los bienes relictos por Doña Rufina Molinaris y que si no procedió a hacer la entrega de los bienes fue debido a tener dudas si dentro de la letra y espíritu de la sentencia nuestra en el caso debía o no darse una opor-tunidad a los copartícipes para impugnar el nombramiento; negó que por su parte exista prejuicio alguno contra el Sr. Cividanes, y que Raya tratado de dejar incumplida nuestra sentencia: que sus actos al librar las órdenes referidas en la petición de mandamus tuvieron por objeto el cumplimentar nuestra sentencia aunque entendiendo que debía oir a las partes sobre las impugnaciones, toda vez que declarábamos que si bien la ley concede un derecho preferente- al cónyuge viudo no es tan indiscutible que no pueda ser atacado con razones suficientes para incapacitarlo y concluye en la si-guiente forma:.
*273“Expuestos los anteriores motivos justificativos de la actitud de la corte en el caso de autos, y resuelta por ese honorable tribunal la cuestión surgida de si deben o no los copartícipes ser oídos en impugnación que hacen al nombramiento del Sr. Cividanes, no hay oposición por parte de esta corte a que se libre el auto de mandamus solicitado, a los efectos de proceder a la entrega al Sr. Cividanes de la administración de bienes solicitada.”
El día que habíamos señalado para la vista comparecieron el abogado del peticionario Cividanes y los abogados de los interventores, y solicitó el primero que en vista de la con-testación dada por el juez contra quien el auto se había diri-gido, dictáramos sin más trámites el auto perentorio que había solicitado.
Aun cuando estamos autorizados por la sección 5a. de la Ley de Mandamus para expedir autos perentorios cuando el derecho para requerir el cumplimiento del acto es claro, y es evidente que no puede darse excusa alguna para dejar de hacer lo que ordenemos, sin embargo, por cortesía para con los jueces inferiores, no acostumbramos usar de esa facultad y preferimos expedirlos condicionálmente' para darles una oportunidad de exponernos las razones que tengan para no ejecutar el acto que motiva el recurso.' Así lo hicimos en este caso a pesar de que no podíamos tener dudas respecto al alcance de la sentencia que habíamos dictado revocando el nombramiento que la Corte de Distrito de Guayama hizo de una persona extraña para administrar los bienes de Doña Rufina Molinaris, en la que declaramos que el cónyuge sobre-viviente Sr. Cividanes tenía un derecho preferente a cual-quiera otra persona para ser nombrado administrador y que aunque esa preferencia no es tan absoluta que deba prevalecer, porque pueden darse casos de existir razones tan poderosas que fuera necesario nombrar a otra persona, deci-dimos también que las objeciones que se hicieron al Sr. Cividanes no eran suficientes para privarle del cargo. Des-pués de esto era el deber del juez inferior hacer el nombra-miento de Cividanes, fijándole - fianza y dándole posesión del *274cargo así que la hubiera prestado y jurase desempeñarlo bien y honradamente. A esto era que se referían los ulte-riores procedimientos que ordenamos en nuestra resolución que el juez debía seguir ya que no podíamos hacerlo nosotros mismos al revocar la orden apelada porque desconocíamos ia importancia de los bienes para determinar con justicia la fianza. No eran pues los de celebrar de nuevo la reunión que determina el artículo 31 de la ley de procedimientos especiales, porque ya esa reunión se había verificado. Así parece que lo entendió también el juez inferior porque o a lugar de convocar a una junta para designar administrador nombró desde luego a Cividanes en cumplimiento de nuestra sentencia aunque tratando de evadirla pues no le fijó fianza ni estaba dispuesto a tomarle juramento y darle posesión del cargo, hasta que las partes tuvieran una oportunidad de im-pugnarlo, conducta que no siguió cuando nombró al extraño, resultando así que lo nombraba administrador aunque sin facultarle para cumplir su nombramiento por la falta de esos requisitos que son necesarios para desempeñar el cargo y estableció motu propio el procedimiento nuevo de convocar a una junta' para que se impugnase el nombramiento que nosotros habíamos resuelto que debía hacer.
También la contestación que da el juez inferior a nuestra orden requiriéndole para' que fijara fianza al Sr. Cividanes y le diese posesión del cargo una vez que la otorgase y pres-tara juramento, es evasiva, pues sin exponer razón alguna para no cumplir lo mandado por nosotros, se limita a decir que había tenido dudas respecto al alcance de nuestra sen-tencia y que "no tiene oposición que hacer a que se libre el auto perentorio de mandamus, resuelta que sea la cuestión de si deben o no los copartícipes ser oídos en la impugnación que hacen al Sr. Cividanes.
Además, la contestación dada por el juez requerido no contiene hechos constitutivos de oposición a nuestra orden por lo que no debemos considerarla como una contestación y, ' por tanto, de acuerdo con la sección 9 de la Ley de Mandamus *275debemos expedir el auto perentorio sin más trámites y, a pesar de que existen partes interventoras, entre otras ra-zones, porque ordenado por nosotros lo que en el auto se dispone, no alegan razón alguna para que no dictemos el auto perentorio, pues no son tales que Rayan interpretado mal una sentencia que es clara; ni que por entender que el juez tenía facultad discrecional en el nombramiento no Mcieron oposición al Sr. Gividanes pues antes al contrario la Mcieron y nosotros declaramos que no era suficiente. La cuestión sobre la preferencia del viudo a la administración y la sufi-ciencia de los cargos que se le hicieron fué resuelta a su favor siendo la consecuencia que debía ser nombrado.
El auto condicional librado debe hacerse perentorio.
Declarada con lugar la solicitud y ordenada la expedición de auto perentorio de mandamus.
Jaeces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.